Citation Nr: 1339813	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee with an anterior cruciate ligament tear, status post left arthroscopic surgery, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for traumatic degenerative arthritis of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for superficial scars of the left knee. 

4.  Entitlement to an increased rating for chondromalacia of the right knee, rated as noncompensably disabling prior to February 18, 1998, and subsequently evaluated as 10 percent disabling.

(The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in a separate decision under the same docket number).

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was before the Board in October 2003 and June 2006, and was remanded for additional development on both occasions.  In April 2009, the matter was returned to the Board, the orthopedic claims were decided, and the scar claim was remanded.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court vacated the Board's decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (JMR). 

In September 2010, the Board remanded the orthopedic issues to the RO for additional development.

Thereafter, the Veteran claimed that his bilateral knee disability rendered him unable to secure and obtain substantially gainful employment.  This assertion reasonably raised the issue of entitlement to TDIU, see Roberson v. Principi, 251 F.3d 1378, 1384 (2001), which is deemed a component of the increased rating claims on appeal - rather than a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  However, by letter dated July 8, 2013, the Veteran's attorney explicitly informed VA that he was not representing him in the TDIU claim.  To avoid any potential impropriety or privacy disclosures, the Board will address the TDIU issue in a separate decision under the same docket number.

As addressed below, the Board has rephrased the scar disability claim on the title page due to procedural error.

In November 2013, the Veteran's attorney requested an extension of time to submit additional evidence to the Board.  As addressed below, all issues must be remanded to the RO for additional development.  In order to expedite processing of the Veteran's claim, the Board will proceed to remand this case which allows the Veteran's attorney ample time to present additional evidence and/or argument in support of these claims.

A review of the Virtual VA electronic records storage system reveals additional documents which are not associated with the paper claims folder.  The RO has reviewed these records in its adjudications.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that additional development is necessary.

The orthopedic claims have been remanded on prior occasions for contemporaneous examination due to a claimed increased severity of disability since the last VA examination.  See Palezewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran was afforded a VA examination of both knees in February 2011 which the Veteran's attorney argues is inadequate for rating purposes.  See Attorney Letter dated May 14, 2002.

On June 1, 2012, VA received a statement from the Veteran reporting bilateral knee swelling requiring the use of a walking cane.  He also alleged that his bilateral knee disability affected his ability to work as a surveyor.  VA clinic records (identified as "UNKNOWN" in Virtual VA) reflect a March 2012 VA clinic visitation wherein the Veteran described collapsing knee episodes.  Physical examination was significant for left knee findings of edema, warmth, medial and joint line tenderness, and "very decreased" flexion.  The right knee demonstrated edema, tenderness, decreased flexion and crepitus.  The Veteran was prescribed a walking cane.

The Veteran was afforded a VA nonservice-connected pension examination in March 2013 which did not provide any specific examination findings of the knees.

In light of the new complaint of knee instability/subluxation, the issuance of a walking cane and the description of "very decreased" left knee flexion, the Board finds that an additional VA examination of the knees is warranted.

With respect to the scar disability, an October 2003 Board remand assumed jurisdiction over the left knee surgical scar claim as part and parcel of an increased rating claim for left knee disability.  A November 2005 RO rating decision granted service connection for superficial scars of the left knee and assigned an initial noncompensable rating effective March 18, 1997.  

A June 2006 Board remand inadvertently listed the issue as entitlement to a rating in excess of 10 percent for left arthroscopy scars.  The RO has continued this characterization of the left knee scar claim and, more recently in a June 2013 rating decision, did not list the scar disability as a service-connected disability.  This issue must be remanded on due process grounds as the Veteran has been inadvertently notified that he has been assigned a compensable rating.

Incidentally, the Board observes that the RO did not comply with the Board's September 2010 remand directive to specifically adjudicate the issue of whether 
referral for consideration of extraschedular ratings is warranted.  See Supplemental Statement of the Case (SSOC) dated February 2012.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand).  On remand, the RO will have the opportunity to correct this procedural defect.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he is currently assigned a noncompensable rating for his left knee scars rather than a 10 percent rating as noted in previous adjudicative notices.

2.  Obtain and associate with the claims file all updated treatment records from the VAMC facility in Atlanta, Georgia since March 4, 2013.  Ask the Veteran if he currently receives treatment from any other VA facility and obtain and associate with the claims file any such records. 

3.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right and left knee disabilities.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examiner should identify and completely describe all current symptomatology. 

The examiner should review the claims folder and should note that review in the examination report.  A rationale for all opinions must be provided.  All indicated studies, including X-rays (if deemed necessary) and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Ask the examiner to discuss all findings in terms of the appropriate diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria. 

The examiner should also specifically address the following: 

   a) If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  If there is not, the examiner must so state.  The examiner must determine whether objective examination reveals the presence of less or more movement than normal, weakened movement, excess fatigability, or incoordination.  The examiner must determine whether repetition causes additional limitation of right or left knee motion.  Then, after reviewing the Veteran's complaints, the medical history, and the results of diagnostic testing, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, including weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc. 

	b) Evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree.

   c) State what impact, if any, the Veteran's right and left knee disabilities have on his employment and daily living activities and whether such disabilities have resulted in any periods of hospitalization. 

   d) Provide opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (bilateral knee disability, left knee scars and residuals of fracture of the left navicular and scaphoid) renders him unable to secure and obtain substantially gainful employment consistent with his education and vocational experience, to include consideration of the effects of any medications prescribed for service-connected disability.

4.  Then, readjudicate the claims to include whether referral for consideration of extraschedular ratings is warranted.  Provide reasons and bases if referral is not warranted.  If action remains adverse, provide the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  The RO is hereby reminded that the Veteran's attorney has declined representing the Veteran on the TDIU claim, which must be addressed in a separate rating decision.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

